Upon further consideration of this cause on petition for rehearing the majority of the Court are of the opinion that the judgment should be affirmed if the plaintiff shall within fifteen days of going down of the mandate enter such remittitur as to allow the judgment to stand for $8,000.00 as of the date thereof, otherwise the judgment will stand reversed for new trial.
So ordered.
BROWN, C. J., WHITFIELD, TERRELL and BUFORD, JJ., concur.
CHAPMAN and ADAMS, JJ., dissent.
  THOMAS, J., not participating. *Page 805